IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: K.L.                                   : No. 505 EAL 2015
                                              :
                                              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                                              :
                                              :
PETITION OF: K.L.                             :


                                        ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.